Citation Nr: 0728587	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-13 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased disability evaluation for 
degenerative disc disease, lumbosacral spine, status-post 
laminectomy, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to August 
1970.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 decision rendered by the Newark, 
New Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied a claim for an increased 
evaluation for degenerative disc disease of the lumbosacral 
spine rated as 20 percent disabling.  In a June 2001 rating 
decision, the RO granted the claim and assigned a 40 percent 
disability rating, effective from October 29, 1999, the date 
of the claim.  The RO continued this disability evaluation in 
a May 2004 rating action.  


FINDING OF FACT

Degenerative disc disease, lumbosacral spine, status-post 
laminectomy has primarily been manifested with complaints of 
low back pain with pain radiating down the left thigh, and 
some limitation of motion. 


CONCLUSION OF LAW

The criteria for an increased rating for degenerative disc 
disease, lumbosacral spine, status-post laminectomy, in 
excess of 40 percent have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5286, 5289, 5292, and 5293, (before September 23, 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this matter, VA substantially complied with the duty to 
assist and the duty to notify provisions of the VCAA.  The 
Board notes that the RO's initial rating decision in May 2000 
predated the VCAA.  By way of letters dated in February 2001 
and June 2006, the RO advised the veteran of what evidence, 
if any, was necessary to establish his claim of entitlement 
to an increased disability rating.  The RO indicated which 
portion of that evidence the veteran was responsible for 
sending to VA and which portion of that evidence VA would 
attempt to obtain on his behalf.  The RO has also provided 
the appropriate VA examinations and obtained the veteran's VA 
outpatient treatment records and associated them with his 
claims file.  The RO also requested the veteran to submit any 
medical evidence that would assist in substantiating his 
claim for entitlement.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  

Thus, the RO has properly processed the appeal following the 
issuance of the required notice.  Moreover, all pertinent 
development has been undertaken and all available evidence 
has been obtained in this case.  Therefore, the Board is 
satisfied that VA has assisted the veteran in the development 
of his claim in accordance with applicable laws and 
regulations.  Accordingly, the Board will address the merits 
of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  The RO provided this notice to 
the veteran in correspondence dated in November 2006.  

For the reasons enumerated above, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35, (1993).  

528
5
Vertebra, fracture of, residuals:
Ratin
g

With cord involvement, bedridden, or requiring 
long leg braces.  Consider special monthly 
compensation; with lesser involvements rate for 
limited motion, nerve paralysis.
100

Without cord involvement; abnormal mobility 
requiring neck brace (jury mast)
60
38 C.F.R. § 4.71a, Diagnostic Code 5285 (effective prior to 
September 23, 2002)
In other cases rate in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body.  Note: Both under ankylosis and 
limited motion, ratings should not be assigned for more than 
one segment by reason of involvement of only the first or 
last vertebrae of an adjacent segment. 

528
6
Spine, complete bony fixation (ankylosis) of:
Ratin
g

Unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell 
type) or without other joint involvement 
(Bechterew type)
100

Favorable angle
60
38 C.F.R. § 4.71a, Diagnostic Code 5286 (effective prior to 
September 23, 2002)

528
9
Spine, ankylosis of, lumbar:
Ratin
g

Unfavorable
50

favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5289 (Effective prior to 
September 26, 2003)

529
2
Spine, limitation of motion of, lumbar:
Ratin
g

Severe
40

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (Effective prior to 
September 26, 2003)

529
3
Intervertebral disc syndrome:
Rating

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate 
to site of diseased disc, little intermittent 
relief
60

Severe; recurring attacks, with intermittent 
relief
40

Moderate; recurring attacks
20
 
Mild
10
 
Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293 (Effective prior to 
September 23, 2002)

529
5
Lumbosacral strain:
Ratin
g

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing 
position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity 
of joint space, or some of the above with 
abnormal mobility on forced motion
40

With muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in 
standing position
20

With characteristic pain on motion
10

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Code 5295 (Effective prior to 
September 26, 2003)

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

529
3
Intervertebral disc syndrome
Rating

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so;
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnosis code or codes;
Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
(Effective September 23, 2002)

**Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine 
10
0
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 
40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine 
30
Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height 

10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  
Note: (4) Round each range of motion measurement to the 
nearest five degrees.  
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (Effective 
September 26, 2003)
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks 
during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006)
Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  


   
38 C.F.R. § 4.71a Plate V (2006)

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

During the course of this appeal the regulations regarding 
evaluations of the spine were revised in September 2002 and 
again in September 2003.  Pursuant to VAOPGCPREC 7-2003, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant normally applies, absent Congressional 
intent to the contrary.  The provisions of the revised 
regulations can only be applied to evidence of record 
received on or after the effective dates of the revised 
regulations.  Prior to that time, only the old regulations 
are for application.  

Factual Background and Analysis

The veteran contends that he is entitled to an increased 
disability rating for his service-connected degenerative disc 
disease, lumbosacral spine status-post laminectomy L5-S1.  
The Board has considered his contentions, but finds however, 
that the preponderance of the evidence is against the claim.  

Initially, after comparing the cumulative evidence, it is 
apparent that an evaluation in excess of 40 percent is not 
warranted under either the old criteria or revised criteria 
for any period of this appeal.  In order to warrant a 
disability rating higher than 40 percent under the old 
regulations, the evidence would have to show either: 
residuals of vertebra fracture (See Diagnostic Code 5285, 
effective prior to September 2002); ankylosis of the spine 
(See Diagnostic Code 5286, effective prior to September 
2002); unfavorable ankylosis of the lumbar spine (See 
Diagnostic Code 5289, effective prior to September 2002); or 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief (See 
Diagnostic Code 5293, effective prior to September 2002). 

A MRI of the lumbar spine without contrast, dated in June 
1999, shows vertebral bodies to be of normal height and 
alignment.  There was no evidence of fracture dislocation, 
spondylolysis, or spondylolisthesis.  Coronal scout images 
demonstrated mild levoscoliosis.  A degenerative disc bulge 
was seen L5-S1.  There was no evidence of spinal or neural 
foraminal stenosis.  The diagnostic impression was 
levoscoliosis; left L5-S1 hemilamenctomy. 

The veteran underwent a VA examination in March 2000, where 
he reported having intermittent episodes of muscle spasms 
several times a month, and a constant full, aching pain in 
his lower back, exacerbated by prolonged sitting or driving.  
The veteran reported that his lower back was weak, easily 
fatigued and lacked endurance.  He also reported episodes of 
radiation into his right lower extremity, without numbness.  
A history of laminectomy in 1971, for a herniated disc was 
noted.  Upon physical examination, the veteran was able to 
walk normally without a limp.  He did not use any canes, 
crutches, or braces.  Normal wear pattern was observed on 
both soles of his shoes.  Straight leg raising was positive 
bilaterally at 45 degrees.  The veteran's neurological 
examination was within normal limits with normal reflexes 
throughout, normal sensation, and normal muscle tone.  The 
lower back range of motion included flexion to 20 degrees 
hyperextension to 15 degrees; lateral flexion to 20 degrees; 
and thoracolumbar rotation of 25 degrees bilaterally.  No 
muscle spasm was noted.  A 7 inch mid-lumbar incision was 
nontender and not swollen.  Tinel's sign was not present.  
The examiner noted that x-rays in March 1999 revealed mild 
intervertebral disc space narrowing at L3-4, with more 
significant disc space narrowing at L4-5 and L5-S1.  Small 
anterior osteophytes were seen at that level.  The diagnosis 
was degenerative disease, lumbosacral spine and post lumbar 
laminectomy.

Based on the Board's review of the objective medical 
evidence, prior to September 2002, and considering only the 
old regulatory criteria, the veteran's service-connected low 
back disability does not meet the criteria for a rating in 
excess of 40 percent.  In this regard, the medical evidence 
does not show vertebral fracture, complete bony fixation of 
the spine, or unfavorable ankylosis of the lumbar spine which 
would allow for a rating in excess of 40 percent under 
alternate Diagnostic Codes 5285, 5286, 5289 (See Diagnostic 
Code 5285, 5286 and 5289 effective prior to September 23, 
2002).  In addition, there is no evidence of pronounced 
intervertebral disc syndrome with recurring attacks (See 
Diagnostic Code 5293, effective prior to September 2002).  

Even when considering 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202 (1995), it is evident that the 
disability picture for the veteran's low back disability does 
not nearly approximate the criteria for higher ratings than 
assigned, for the period prior to September 26, 2003. 

The applicable criteria for spine disabilities were revised 
in September 26, 2003.  To warrant the higher disability 
ratings under the revised criteria, specifically Diagnostic 
Codes 5235-5243, the evidence must show either unfavorable 
ankylosis of the entire thoracolumbar spine (for a 50 percent 
rating); intervertebral disc syndrome, with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months (for a 60 percent rating).  The old 
criteria must also be considered in evaluating the evidence 
subsequent to September 2002.

VA outpatient treatment records dated between January 2004 
and March 2004 reflect continued complaints of low back pain.  
Records of emergency treatment in January 2004 show the 
veteran had fallen on the stairs in his home, causing acute 
and aching back pain.  Upon examination, there was no new 
numbness or weakness noted.  There was tenderness and muscle 
spasm noted in the back.  The neurological examination was 
normal.  X-rays revealed degenerative disc disease from L3-
S1.  The vertebral bodies were normal in height and 
alignment.  The veteran also received emergency treatment in 
March 2004, after presenting with a report of sudden 
increased back pain, 3-4 weeks in duration, with no noted 
injury except for the fall in January.  Examination revealed 
some numbness in the left thigh area, but no bowel or bladder 
problems.  The range of motion of the spine was noted to be 
"fairly ok", but straight leg raise on the right was 
positive at 40-50 degrees.  X-rays showed no acute fracture.  
Marked degenerative changes from L3-S1, most severe at L4-5 
and L5-S1.  Overall appearance was similar to January 2004.  
The veteran was discharged with pain medications.

The veteran underwent a VA examination April 2004, where he 
reported that his low back pain level varied between 2 and 6, 
on a 1-10 pain scale.  He reported taking Motrin or Naproxsyn 
for pain.  He denied flare-ups.  Associated symptoms 
reportedly included numbness in the left thigh and groin 
area.  The veteran denied use of a cane or other orthoses.  
He indicated that he was able to walk between a half mile and 
a mile in about 30 -60 minutes.  He was also noted to be 
independent in activities of daily living.  Upon physical 
examination, the veteran was not unsteady on his feet.  He 
demonstrated thoracolumbar range of motion as follows: 
forward flexion from 0 to 80 degrees; extension from 0 to 30 
degrees; left and right lateral flexion from 0 to 30 degrees; 
left and right lateral rotation from 0 to 40 degrees.  Pain 
was noted in the spine area at the end of all movements.  
Five repetitive motions of the lumbar spine increased pain by 
30 percent, but there was no fatigue of weakness seen.  There 
was objective evidence of painful motion, spasm, and 
tenderness at L3-L5, with essentially no weakness.  The 
veteran's gait was ok, but there was spasm of the back.  
There was no scoliosis or reversed lordosis.  The 
neurological examination showed sensory deficit to pin prick 
on the lateral aspect of the left thigh.  There were no motor 
deficits, and 5/5 muscle strength.  Reflexes were equivocal, 
but hypoactive bilaterally.  Rectal and Lasegue sign were 
negative.  No vertebral fractures were seen.  Waddell's test 
was negative. Intervertebral disc syndrome was negative.  The 
examiner stated that retrolisthesis was noted in an earlier 
study but the same was not seen during the current 
examination.  Diagnosis included chronic low back pain with 
mild left-sided radiculitis.

An MRI performed at a VA medical center in April 2004 showed 
degenerative disc disease involving multiple levels from L2 
to S1.  At L5-S1 and L4-L5, mild spinal stenosis was noted.  
There was also minimal indentation of the thecal sac 
anteriorly at L3-L4.  The veteran had decreased pin prick 
sensation along L5, S1 dermatome on the left leg.  He had no 
urinary or bowel symptoms, and no loss of function in the 
left leg.  Muscle strength was 5/5, with normal tone and 
bulk.  Gait was normal.  

AVA outpatient treatment records dated in August 2004 
revealed that the back pain (caused by the fall in January) 
eventually resolved with pain medication, but the veteran 
later developed numbness in his left lateral thigh.  Upon 
evaluation, the veteran reported occasional low back pain 
when in a seated position or standing up.  

The veteran underwent another VA examination in March 2006.  
The examiner noted that he reviewed the veteran's claims file 
of medical history.  The veteran denied urinary and bowel 
symptoms, dizziness, falls, paresthesias, unsteadiness, leg 
or foot weakness, or erectile dysfunction.  He also denied 
having flare-ups of his back pain; however he did note some 
mild weakness, stiffness, and decreased motion at times.  The 
veteran stated that his moderate low back pain occurred on a 
daily basis, and radiated into his right leg.  He denied use 
of assistive devices and had no limitations to walking.  The 
examiner noted that the veteran did not have intervertebral 
disc syndrome.  Upon physical examination, the veteran had 
normal gait, posture and head position.  He was symmetrical 
in appearance.  Abnormal spinal curvatures included only mild 
lumbar flattening.  The lumbar sacrospinalis examination 
revealed no spasm, atrophy, guarding, tenderness or weakness 
bilaterally.  There was however, moderate pain with motion, 
bilaterally.  Thoracolumbar spine range of motion was as 
follows: forward flexion from 0 to 60 degrees; extension from 
0 to 20 degrees; left and right lateral flexion from 0 to 10 
degrees; left and right lateral rotation from 0 to 20 
degrees.  There was no additional loss of motion on 
repetitive use due to pain, fatigue, weakness or lack of 
endurance.  The examiner noted that the veteran's service-
connected lumbar spine disability did not involve the 
cervical or upper thoracic spine.  Waddell's and Lisgue's 
tests were negative.  X-rays showed multi-level degenerative 
joint disease.  X-rays in March 2006 showed multi-level disc 
disease.  A possibility of spinal stenosis was indicated.  
Vertebral bodies maintained their height.  The final 
diagnosis was degenerative disc disease of the lumbar spine, 
with spinal stenosis L5-S1.  The veteran's low back caused 
mild interference with daily chores and shopping, but caused 
severe interference with exercise.  

Based upon the evidence, the Board finds that the current 
severity of the veteran's low back disability does not 
warrant a disability evaluation higher than 40 percent under 
either the old or the revised regulations addressing back 
pathology.  The current severity shown is consistent with the 
criteria for a 40 percent evaluation under both rating 
schedules.  The discussion set forth above regarding the low 
back pathology prior to September 2002 is equally applicable 
to the condition of the back post-September 2002.  Likewise, 
in applying the revised regulations, there is no evidence of 
unfavorable ankylosis of either the veteran's entire 
thoracolumbar spine or the entire spine.  (See Diagnostic 
Codes 5235-5242).  In addition, the Board observes that under 
the revised schedular criteria, the veteran's thoracolumbar 
spine range of motion demonstrated during the VA 
examinations, warrant a disability rating less than the 40 
percent which has been currently assigned.  Notably, at the 
VA examination of April 2004 clearly demonstrated forward 
flexion of the veteran's thoracolumbar spine was possible to 
80 degrees, with pain noted only at the end range of motion.  
At the March 2006 VA examination, the veteran was able to 
demonstrate forward flexion to 60 degrees.  

In addition, VA examiners have indicated that the veteran did 
not have intervertebral disc syndrome.  In addition, the 
Board finds no evidence of any period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest, prescribed by a physician.  While there is evidence 
of treatment by a physican, the treatment was not for acute 
signs and symptoms due to intervertebral disc syndrome, but 
rather for an acute back injury the veteran sustained when he 
slipped on the stairs in his home in January 2004.  

The Board also finds the veteran is not entitled to a 
separate evaluation pursuant to Note 1 of the General Rating 
Schedule, as the examination and treatment records indicated 
no bowel complaints, erectile dysfunction or bladder 
complaints.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), but finds that the 
disability picture for the veteran's service-connected 
degenerative disc disease, lumbar spine does not nearly 
approximate the criteria for higher ratings than assigned, 
for any of the periods under review.  The April 2004 VA 
examiner observed no additional fatigue or weakness upon 
repetitive motion, although pain did increase by 30 percent.  
Also, the March 2006 VA examiner specifically noted that 
there was no additional loss of motion upon repetitive use, 
due to pain, fatigue, weakness or lack of endurance.

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996). 


ORDER

An increased disability rating for degenerative disc disease, 
lumbosacral spine, status-post laminectomy L5-S1, currently 
evaluated as 40 percent disabling, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


